UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted December 19, 2005*
                              Decided March 6, 2006

                                     Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-4234

RUFUS WEST,                                Appeal from the United States District
    Plaintiff-Appellant,                   Court for the Eastern District of
                                           Wisconsin.
      v.
                                           No. 03-C-17
DAVID HAUTAMAKI et al.,
    Defendants-Appellees.                  Rudolph T. Randa,
                                           Chief Judge.

                                    ORDER

        Inmate Rufus West filed a civil rights complaint under 42 U.S.C. § 1983
against employees of the Wisconsin Department of Corrections. West, who is
incarcerated at Waupun Correctional Institution (“WCI”), claimed violations of due
process, equal protection, and the Eighth Amendment, as well as retaliation for
filing inmate grievances, but the district court granted summary judgment for the
defendants and denied West’s motion to reconsider under Federal Rule of Civil
Procedure 59(e). We affirm.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-4234                                                                     Page 2

       West’s claims relate to two separate incidents. The first incident, which
occurred while West was being transported in a Milwaukee County Sheriff’s
Department van, resulted in a conduct report charging him with disobeying an
officer and disruptive conduct. A prison adjustment committee found him guilty
based on a conduct report, West’s written statement, and a Deputy Sheriff’s written
statement. Warden McCaughtry affirmed the decision and dismissed West’s
administrative appeal. West, though, filed a writ of certiorari in the Circuit Court
for Dodge County and the court reversed the adjustment committee’s decision. The
court found that officials violated West’s right to due process by failing to provide
him with a copy of the Deputy Sheriff’s written statement. Though the court
ordered West’s good-time credits be restored and the charge expunged from his
prison record, he spent 186 days in disciplinary segregation while his case was
considered.

       The second incident involved West’s use of the prison mail system to circulate
a petition. In 1997 he received a conduct report charging him with soliciting
signatures for a “support list,” as prison officials characterized it. West argued that
he circulated a “group petition,” which was allowed under prison administrative
regulations, see Wis. Admin. Code DOC § 303.20, relating to a court case he filed
against Warden McCaughtry. An adjustment committee, after finding the
reporting officers credible and West not credible, determined West to be guilty.
McCaughtry affirmed the decision and dismissed West’s administrative appeal.
Again West filed a writ of certiorari in the Circuit Court for Dodge County and,
based on a stipulation by McCaughtry, the court ordered that the adjustment
committee’s decision be expunged. West’s good-time credits were restored, but he
spent six days in disciplinary segregation as a result of the incident.

        Though both charges were expunged from West’s prison record and his good-
time credits were restored, he brought this § 1983 action in federal court seeking
monetary damages for violations of his constitutional rights. With regard to the
first incident he alleged—based primarily on the 186 days he spent in disciplinary
segregation—that corrections officials violated his rights to due process, to equal
protection, and to be free from cruel and unusual punishment. As to the second
incident, he alleged that officials confiscated and destroyed his legal mail in
retaliation for filing inmate grievances and a suit against Warden McCaughtry.

       The district court granted summary judgment for the defendants. Regarding
the first incident, the court found that a due process violation did not occur because
Wisconsin’s procedure for appealing prison disciplinary decisions cured any
potential violation and because disciplinary segregation does not implicate a liberty
interest. Next, the court found that West’s unsworn statement that he was treated
differently from other inmates was insufficient to sustain an equal protection claim.
No. 04-4234                                                                     Page 3

Finally, the court found that the conditions of his disciplinary segregation did not
violate the Eighth Amendment.

       The court next considered West’s claim that prison officials violated his
Fourteenth Amendment right to meaningfully access the courts by confiscating his
petition. The court found that he could not show that his grievances or suit against
Warden McCaughtry motivated the prison officials’ decision to confiscate his
petition, and therefore denied his retaliation claim.

      We review a district court’s grant of summary judgment de novo, see
Thornton v. Snyder, 428 F.3d 690, 693 (7th Cir. 2005), and denial of a motion under
Rule 59(e) for abuse of discretion, Neal v. Newspaper Holdings, Inc., 349 F.3d 363,
368 (7th Cir. 2003). West’s Rule 59(e) motion, though, did not point to any “newly
discovered evidence or to a manifest error of law or fact,” and thus the district court
did not abuse its discretion by denying it. Id. We will therefore turn to his
arguments regarding the court’s grant of summary judgment.

       We first address West’s arguments regarding the incident involving the van.
Here, West suggests that Wisconsin’s certiorari procedure was inadequate, and
therefore a violation of his right to due process, because it did not provide for
monetary compensation. But we have held that Wisconsin’s post-deprivation
remedies for prisoners, which allow for judicial review of prison administrative
proceedings, are adequate and that money damages may be sought in a state tort
action. See Hamlin v. Vaudenberg, 95 F.3d 580, 585 (7th Cir. 1996). West therefore
cannot argue that Wisconsin’s procedure is inadequate simply because the state’s
writ of certiorari did not provide the monetary damages available in a tort action.

        West also argues that the district court erred when it determined the
conditions of his disciplinary segregation did not rise to the level of an Eighth
Amendment violation. He suggests that the court wrongly focused on the fact that
segregation restricts an inmate’s recreation time. Specifically, he asserts that
during the first six days of his segregation (which was spent in adjustment
segregation) he was allowed out of his cell only to shower and could not receive
publications or make phone calls. During the remaining 180 days (spent in
program segregation) he was allowed only one hour of recreation a week. West,
though he generally suggests that the lack of recreation caused his health to suffer,
has not shown that the conditions of his confinement deprived him of the “‘minimal
civilized measure of life’s necessities,’” such as adequate food, clothing, shelter,
medical care, or safety. Higgason v. Farley, 83 F.3d 807, 809 (7th Cir. 1996) (per
curiam) (quoting Rhodes v. Chapman, 452 U.S. 337, 347(1981)). His strongest
claim is that lack of exercise may violate the Eighth Amendment “in extreme and
prolonged situations where movement is denied to the point that the inmate's
health is threatened,” see Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996),
No. 04-4234                                                                     Page 4

but limiting him to one hour of recreation a week was not cruel and unusual,
particularly in light of the behavior that led to his segregation (though the charge
was later set aside), see Pearson v. Ramos, 237 F.3d 881, 885 (7th Cir. 2001).

        Next, we consider West’s arguments regarding the incident involving the
petition. He first suggests that the district court erred by refusing to hold an
evidentiary hearing to determine when prison officials destroyed the petition. An
evidentiary hearing is required if there are “material factual disputes.” Wozniak v.
Conry, 236 F.3d 888, 890 (7th Cir. 2001). The only dispute here is whether prison
officials destroyed the petition before or after the state court ordered the
expungement of the adjustment committee’s decision against West. But the precise
time that officials destroyed the petition is immaterial. For purposes of his
retaliation claim it is enough that the parties agree that the petition was
confiscated after West filed unspecified grievances and a suit against Warden
McCaughtry. Thus the district court did not abuse its discretion by refusing to hold
an evidentiary hearing.

       Finally, we turn to whether the district court properly granted summary
judgment on West’s retaliation claim. He raises several issues, but his principal
argument is that the district court erred by placing the burden on him to show that
his past grievances and litigation motivated the confiscation of his petition. See
Lekas v. Briley, 405 F.3d 602, 614-15 (7th Cir. 2005); Babcock v. White, 102 F.3d
267, 275 (7th Cir. 1996). He suggests that his filings, followed by the confiscation of
his petition, represent a chronology of events that are sufficient to show a
retaliatory motive, see Cain v. Lane, 857 F.2d 1139, 1143 n.6 (7th Cir. 1988)
(“retaliation may plausibly be inferred” from “chronology of events”). As the district
court pointed out, though, West’s long history of filings without any adverse action
by prison officials weakened his chronology. He also failed to support the
chronology by pointing to any record evidence that his grievances were a
“substantial or motivating factor” in the confiscation of his petition. See Brookins v.
Kolb, 990 F.2d 308, 315 (7th Cir. 1993). Thus, he has failed to meet his burden of
showing a retaliatory motive and the district court properly granted summary
judgment on the claim.

                                                                          AFFIRMED.